DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 14 and 20-23 have been canceled.  Claims 1-7, 9-13, 15-19, 24 and 25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is a pressure vessel and “vessel” is associated with a closed container able to contain a fluid.  In describing the principal cylindrical vessel, applicant breaks the precedence of the vessel being a closed container.  The principal cylindrical center chamber is not closed.
Claim 18 recites the limitation "the center line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Which center line, horizontal, vertical, diagonal?  Doesn’t a cylinder have an infinite number of center lines?
Claim 18 recites the limitation "the principal cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

	Claim 17 introduces “additional external chambers” which are external to the principal cylindrical vessel.  Claim 19 comprises (in addition to the structure of claim 17) as stated in the last three lines of claim 19, “or additional external chambers connected to the external chambers (additional chambers of claim 17), …”  When applicant introduces a new element, it should be distinguished from the structure already present by nomenclature.  For example, a widget, a first set of additional widgets, a second set of additional widgets, …  or a first widget, a set of second widgets, a set of third widgets …  If applicant’s intent is that the additional external chambers are not new, then there is no reason for this language because applicant’s intent is not to further limit claim 17.
Claim 19 recites the limitation "the external chambers" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Which chambers?
Claim 19 recites the limitation "the additional external chambers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Which chambers?
Claim 19 recites the limitation "the external chambers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Which chambers?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Biais (FR 1254987).
Biais discloses a pressure vessel (casing 1) for storage of pressurized fluids, comprising a housing which extends along a longitudinal axis, wherein the housing defines an inner volume, characterized in that, the shape of the housing, in longitudinal 5cross-section, is defined by the circumference of a set of circles, wherein the set of circles comprises a central circle (represented by portions 1a, 1b, 1c, 1d), with a center point which is defined by the longitudinal axis, and four primary peripheral circles (represented by 1e, 1f, 1g, 1h) each of which intersects with the central circle at two points, wherein the primary peripheral circles are axially distributed on 10the central circle in opposing pairs.
Re claim 5, a first support structure is defined by reinforcing non-watertight partitions 3a, 3b, 3c, 3d.
Re claim 15, Biais’ geometry is exactly the same as the present invention such that the inner surface area to volume ratio is lower than that of a comparative housing of rectangular cuboid shape, wherein the comparative housing has a shape which is consistent with a length, height and a width of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biais in view of Richards et al. (US 2009/0050635) (Richards).
Biais discloses the first support structure in the form of plates, the plates would be rectangular and elongated extending along the longitudinal axis of the pressure vessel, the plate is connected to inner surfaces of the housing along its longitudinal edges.  Biais fails to disclose through holes in the support structure plates.  Richards teaches a similarly constructed pressure vessel with chambers and lobes, the chambers are separated by baffles or partitions 124 and 126 with each partition having a plurality of through holes spaced longitudinally.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the through holes to allow for fluid intercommunication between chambers and to allow equalization of pressure in order to distribute the pressure load equally throughout the pressure vessel’s interior.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biais in view of Morales et al. (US 2015/0362125) (Morales).
Biais discloses a reinforcement provided around the housing in that the first support structure is a type of reinforcement.  However, this reinforcement is not an external reinforcement provided on the exterior and is not stated to be made of a filament-wound construction.  Morales teaches a filament wound (third generation AHSS filament 74 wound upon array 40 as shown in Fig. 10 and as discussed in paragraph [0058]) reinforcement on the housing exterior.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the filament-wound 
Re claim 19, Biais includes an insulation layer (2).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2015/0336680) (Schumacher) in view of Biais.
Schumacher discloses the system (aircraft with a tank system for the cryogenic storage of hydrogen) of a vehicle and a pressure vessel (tank system 24, see Fig. 2 and paragraph [0058]).  Schumacher further discloses in Fig. 10-12 and paragraphs [0073 – 0076] a series of elongated chambers arranged to form a pressure vessel.  Schumacher fails to disclose all the elements of the pressure vessel of claim 1.  Biais discloses the pressure vessel of claim 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the pressure vessel construction to the pressure vessel as taught by Biais as both pressure vessels are for hydrogen storage and the teachings of the reinforcing construction of Biais would allow higher internal pressure.

Allowable Subject Matter
Claims 4, 7, 10, 12-13, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/                     Primary Examiner, Art Unit 3733